Citation Nr: 1443465	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  10-01 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1989 to March 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2012 the Board granted service connection for sleep apnea based on aggravation by a service-connected disability and denied service connection for a right shoulder disability.  The Veteran appealed the Board's decision denying service connection for a right shoulder disability to the Court of Appeals for Veterans Claims (Court).  In a February 2014 memorandum decision, the Court vacated the Board's decision and remanded the appeal for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the February 2014 memorandum decision, the Court determined that the Board had erred in relying on an inadequate March 2010 medical opinion to deny the claim for service connection for a right shoulder disorder.  Further, the Board had provided an inadequate statement of reasons or bases to support its finding that the Veteran's lay statements were not credible.

Specifically, the Court noted that the March 2010 VA opinion was based on an inaccurate factual premise in that it did not take into account the Veteran's service medical records, which reflected complaints of joint pain, with specific reference to the shoulder.  See July 1991 dental health questionnaire, July 1992 dental health questionnaire, and 1990 dental health questionnaire; see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).  In this regard, the March 2010 VA examiner stated that, due to lack of evidence of any complaints of shoulder pain or clicking aside from his separation physical in 1993 while in service, and then no complaints of shoulder pain up until 2010, it was less likely than not that the Veteran's current mild osteoarthritis of the acromioclavicular joint of the right shoulder and mild tendinopathy of the supraspinatus of the right shoulder were related to his complaints of occasional shoulder clicking in service.  

As the Veteran's service medical records do, in fact, reflect complaints of shoulder pain, the March 2010 examiner's opinion is based on an incorrect factual premise, and is therefore inadequate.  A new medical opinion is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain a medical opinion regarding the Veteran's right shoulder disorder (a physical examination is not required unless deemed necessary).  The VBMS and Virtual VA electronic records and a copy of this remand must be made available to and reviewed by the examiner prior to completion of the medical opinion.

The examiner is then asked to address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right shoulder disorder, diagnosed as mild osteoarthritis of the acromioclavicular joint and mild tendinopathy, was incurred in or is otherwise related to service.  
Note:  Service medical records (i.e., the July 1991 dental health questionnaire, July 1992 dental health questionnaire, and 1990 dental health questionnaire) reflect complaints of joint pain, with specific reference to the shoulder. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A rationale should be provided for any opinion rendered.   If an opinion cannot be provided without resort to pure speculation, the VA examiner should explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc).

2.  After completion of the foregoing and all other necessary development, the AOJ should readjudicate the remanded claim for service connection for a right shoulder disorder.  If the benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and should be given an opportunity to submit written or other argument in response before the record is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

